Citation Nr: 0634925	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  00-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

Entitlement to increased ratings for bilateral hearing loss, 
currently assigned "staged ratings" of 10 percent prior to 
June 1, 2006 and 0 percent from that date.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1997.  This matter is before the Board of 
Veterans? Appeals (Board) on appeal from a May 1998 rating 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

Entitlement to increased ratings for bilateral hearing loss, 
currently assigned "staged ratings" of 10 percent prior to 
June 1, 2006 and 0 percent from that date.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1997.  This matter is before the Board of 
Veterans? Appeals (Board) on appeal from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana which granted service 
connection for bilateral hearing loss disability.  A 
noncompensable rating was awarded effective July 1, 1997 (the 
day following the date of the veteran's discharge from 
service).  A hearing before a hearing officer at the Fort 
Harrison RO was held in April 2000.  [The veteran's claims 
file is now under the jurisdiction of the Boise, Idaho RO].  
In October 2000, the rating for bilateral hearing loss 
disability was increased to 10 percent, effective July 1, 
1997.

In July 2003, the case was remanded for additional 
development of the evidence, and to satisfy certain due 
process considerations.  The Board also notified the veteran 
that as he had relocated from Montana to Idaho, he needed to 
designate a representative situated in Idaho if he desired 
representation.  He was provided a list of Veterans' Service 
Organizations in September 2003, but has not designated 
another representative.  In September 2004, the case was 
remanded for additional development of the evidence.  
Following an examination of the veteran, the RO notified the 
veteran in November 2005 of a proposal to reduce the rating 
for his bilateral hearing loss to noncompensable.  In 
February 2006, the RO reduced the rating for bilateral 
hearing loss to noncompensable, effective June 1, 2006.


FINDINGS OF FACT

1.  Prior to June 1, 2006, the veteran's hearing acuity was 
no worse than level III in the right ear and level IV in the 
left ear.

2.  From June 1, 2006, the veteran's hearing acuity has been 
no worse than level II in the each ear; sustained material 
improvement of hearing acuity is shown, and is medically 
attributed to removal of cerumen from the ears.

3.  The veteran was notified of the February 2006 rating 
decision which reduced the rating for his bilateral hearing 
loss effective June 1, 2006 by letter mailed May 19, 2006.


CONCLUSION OF LAW

The veteran's bilateral hearing loss warrants an extended 
"staged" 10 percent (but no higher) rating through July 30, 
2006, and a 0 percent rating from July 31, 2006.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105(e), (i), 4.1, 4.2, 4.7, 4.10, 4.85, Tables VI and 
VII, Diagnostic Code (Code) 6100 (prior to and effective from 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2005).  The 
VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  As that initial 
adjudication granted service connection and assigned an 
initial rating and effective date, the purpose of 38 U.S.C.A. 
§ 5103(a) notice was met, and notice under § 5103(a) was no 
longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 
491 (2006).  Notice on the downstream issues of the rating 
assigned and effective dates was properly provided by 
Statement of the Case (SOC) in February 2000, and updated by 
Supplemental SOC (SSOC) in March 2004 and letter in October 
2004 (including, at p. 2 of the letter, to submit any 
evidence in his possession pertaining to the claim).  He was 
given ample time to respond; and the claim was subsequently 
readjudicated.  See August 2006 SSOC.  The SSOC also properly 
provided notice on the downstream issue of the effective date 
for the award of an increased rating.  See VAOPGCPREC 8-2003 
(Dec. 2003); See also Dingess, supra.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records.  All available pertinent medical evidence 
identified by the veteran has been obtained.  He has been 
afforded multiple VA examinations, most recently in 2005.  
VA's duty to assist the veteran in the development of facts 
pertinent to this claim is met.  

II.  Factual Background

The veteran's service medical records reveal that hearing 
aids were prescribed in service to assist him with bilateral 
hearing loss disability.  He filed a claim seeking service 
connection for bilateral hearing loss in August 1997, but 
failed to report for VA examination.  Service connection for 
bilateral hearing loss disability was granted by rating 
decision in May 1998, and a noncompensable rating was 
assigned, effective July 1, 1997.
In October 1999, the veteran was seen at a VA clinic 
requesting hearing aids.  Brown wax that totally occluded the 
right ear canal was visualized.  Audiometric examination was 
described as showing mild to profound mixed hearing loss in 
the right ear and left ear (AS) hearing that was excellent 
through 1000 hertz with a precipitous high frequency 
sensorineural hearing loss.  Speech discrimination was 
reported as slightly reduced, to 88 percent, bilaterally.

On VA audiological evaluation in March 2000, audiometry 
revealed that puretone thresholds (in decibels) were:

Hertz
1000
2000
3000
4000
Right
50
65
80
110
Left
30
30
75
105

The average puretone thresholds were 76 decibels, right ear 
and 60 decibels, left ear.  Speech recognition was 88 percent 
in the right ear and 80 percent in the left ear.  A wax plug 
was visualized in the right ear that, according to the 
examiner, could have contributed to an air bone gap at low 
frequencies.

At an April 2000 RO hearing, the veteran testified he had 
difficulty understanding and comprehending speech due to his 
bilateral hearing loss.  In the presence of background noise, 
he was only able to hear portions of words.  He avoided 
social events as result.  He was having difficulty obtaining 
hearing aids in the VA clinic.  His wife corroborated his 
testimony, adding that she helped him interpret speech.

A SSOC in October 2000 awarded a 10 percent rating for 
bilateral hearing loss, effective July 1, 1997.

Prior to audiometric testing on VA audiological evaluation in 
February 2004 the veteran was referred to a VA Ear, Nose and 
Throat (ENT) clinic for removal of a large amount of sticky 
cerumen that was completing occluding his right ear canal.  A 
few areas of the canal were slightly inflamed where cerumen 
was peeled off.  

Audiometry revealed that puretone thresholds (in decibels) 
were:
Hertz
1000
2000
3000
4000
Right
25
50
85
105
Left
15
35
65
100
The average puretone thresholds were 66 decibels, right ear 
and 54 decibels, left. Speech recognition was 84 percent in 
the right ear and 88 percent in the left ear. 

On VA audiological evaluation in January 2005, audiometry 
revealed that puretone thresholds (in decibels) were:

Hertz
1000
2000
3000
4000
Right
40
45
75
100
Left
20
45
65
100

Average puretone thresholds were 66 decibels, right ear, and 
58 decibels, left.  Speech discrimination was 96 percent, 
right ear and 92 percent, left ear.  The examiner was asked 
to comment regarding consistency between the March 2000 and 
February 2004 audiometric studies, and responded:

The February 2004 audiometric findings and the 
March 2000 audiometric findings are both valid 
results.  The veteran had a "wax plug" in his 
right ear during the March 2000 audiological exam.  
The "wax plug" likely affected the veteran's 
hearing sensitivity during air conduction and 
speech recognition testing.  The veteran had 
excessive cerumen removed from his right ear canal 
prior to the audiometric testing during the 
February 2004 exam.  The removal of cerumen prior 
to the onset of testing is the likely explanation 
for the improved air conduction thresholds obtained 
on 2-23-04 in comparison to the 3-22-00 exam.  In 
other words the February 2004 audiological exam 
reflects sustained improvement from the March 2000 
exam.

In November 2005, the RO notified the veteran of a proposal 
to reduce his evaluation for bilateral hearing loss from a 10 
percent to 0 percent.  He was provided a period of 60 days to 
submit additional evidence or argument prior to the 
reduction, but did not respond.

As was noted above, a February 2006 rating decision reduced 
the rating for the veteran's bilateral hearing loss to 0 
percent, effective June 1, 2006.  Notice of this action was 
mailed to the veteran on May 19, 2006.

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

At the outset, it is noteworthy that the portion of VA's 
Rating Schedule, 38 C.F.R. Part 4, pertaining to the rating 
of hearing impairment and other diseases of the ear was 
amended effective June 10, 1999, during the pendency of this 
appeal. 64 Fed. Reg. 25208, 25209 (1999) (codified at 
38 C.F.R. §§ 4.85-4.87).  As the veteran does not have an 
exceptional patterns of hearing impairment (as defined in the 
revised criteria), and the portions of the rating criteria 
that do apply in the instant case remained substantively 
unchanged (there was some renumbering), a discussion of the 
retroactive impact of the amendments is not necessary.  The 
changes have no effect on the outcome in this case.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (in effect 
prior to June 10, 1999; and under Code 6100 using comparable 
and appropriate Tables as specified under 38 C.F.R. §§ 4.85 
and 4.86, as revised effective June 10, 1999).  
The statements of the veteran and his spouse describing his 
symptoms and limitations are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
However, these statements must be viewed in conjunction with 
the objective medical evidence (as required by the rating 
criteria).  The assignment of a rating for hearing loss 
disability involves a "mechanical" process of comparing the 
results of audiometric studies to the numeric designations in 
the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1993).

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a).

However, 38 C.F.R. § 3.344 (c) further specifies that the 
above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and do not apply to disabilities which have not become 
stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  
38 C.F.R. § 3.344(c).

Generally, when reduction in the rating for a service-
connected disability is contemplated and the lower rating 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefore.  The beneficiary must 
be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e).  Where reduction or 
discontinuance was proposed under 38 C.F.R. § 3.105(e), the 
effective date of final action shall be the last day of the 
month in which a 60 day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. 
§ 3.105(i).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Entitlement to a rating in excess of 10 % prior to June 1, 
2006

Reviewing the reports of official audiometric studies 
completed prior to June 1, 2006, the audiometry showing the 
greatest degree of hearing impairment was on March 2000 
official VA audiological evaluation which showed an average 
puretone threshold of 76 decibels with 88 percent 
discrimination in the right ear, and an average puretone 
threshold of 60 decibels, with 80 percent discrimination in 
the left ear.  Under 38 C.F.R. § 4.85, Table VI, such 
findings reflect Level III hearing in the right ear and Level 
IV hearing in the left ear.  Under 38 C.F.R. § 4.85, Table 
VII, such hearing acuity warrants a 10 percent rating.  As 
was previously noted, an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) is not shown, and 
rating under alternate (38 C.F.R. § 4.85, Table VIA) criteria 
is not warranted.  As no official audiometry during this 
period of time shows a greater degree of hearing impairment, 
a rating in excess of 10 percent is not warranted for the 
hearing loss disability prior to June 1, 2006.  See 
Lendenmann, supra.

A compensable rating from June 1, 2006.

The February 2004 official audiometry showed that the veteran 
had Level III hearing in the right ear and Level II hearing 
in the left ear.  January 2005 audiometry showed Level II 
hearing in both ears.  An exceptional pattern of hearing 
impairment was noted on either testing.  Under 38 C.F.R. 
§ 4.85, Table VII both examination results warrant a 
noncompensable rating.  Consequently, entitlement to a 
compensable rating for hearing loss is not factually shown 
since the February 2004 audiometry.  See Lendenmann, supra.  

What remains for consideration is whether the RO's reduction 
in the rating of the hearing to 0 percent effective June 1, 
2006 was procedurally correct.  It is unclear whether the 
provisions of 38 C.F.R. §§ 3.105(e) and 3.344 apply when the 
rating in question is the initial rating assigned with a 
grant of service connection, as in such cases "staged" must 
be considered.  See Fenderson, supra.  The RO found those 
provisions applicable, and in light of there being no clear 
legal authority to the contrary, the Board likewise finds 
that those provisions apply.  

The fact that the improvement in the veteran's hearing acuity 
was established by repeat examinations approximately a year 
apart establishes that the improvement was sustained.  There 
is medical explanation for the improvement, i.e., that the 
prior greater hearing impairment was due to wax in the ears 
impeding auditory acuity and that improvement followed 
removal of the wax blockage, which establishes that this is 
not a doubt case.  That the improvement is material is 
clearly shown by the measurable improvement on official 
audiometry.  Consequently, the Board finds that the 
stabilization of rating safeguards of 38 C.F.R. § 3.344 are 
satisfied.

Addressing the provisions of 38 C.F.R. § 3.105 (e) regarding 
reductions in evaluation/compensation, the veteran was 
properly advised of the proposed reduction in the rating in 
November 2005, and had adequate (significantly more than the 
60 day specified period) opportunity to respond.  However, 
under 38 C.F.R. § 3.105 (i), where, as here, reduction was 
proposed under 38 C.F.R. § 3.105(e), the effective date of 
final action shall be the last day of the month in which a 60 
day period from the date of notice to the beneficiary of the 
final action expires.  Applying the provisions of 38 C.F.R. 
§ 3.105(i)(2)(i), the Board notes that while the final action 
reducing the veteran's rating for hearing loss was a rating 
decision dated February 2, 2006, the letter notifying the 
veteran of that action is date-stamped mailed on May 19, 
2006, more than 3 months later.  A 60 day period following 
that notice expired July 18, 2006.  Accordingly, under 
§ 3.105(i) the effective day of the reduction/final action is 
the last day of that month, i.e., July 31, 2006.  

In light of the foregoing, the Board concludes that the 
veteran is entitled to the extension of the 10 percent 
"stage" of the rating for his hearing loss until July 31, 
2006, and that the 0 percent rating should take effect July 
31, 2006.  


ORDER

An extension of the 10 percent "staged" rating for the 
veteran's bilateral hearing loss until July 31, 2006 is 
granted.  

A rating in excess of 10 percent for the bilateral hearing 
loss prior to July 31, 2006 and a compensable rating from 
that date are denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


